PER curiam:
I
El Ledo. Javier Abendaño Ezquerro fue admitido al ejer-cicio de la abogacía el 30 de enero de 2001 y prestó jura-mento como notario el 12 de febrero de 2002.
El 10 de mayo de 2017, el Ledo. Manuel E. Ávila de Jesús, Director de la Oficina de Inspección de Notarías (ODIN), nos solicitó la incautación cautelar de la obra notarial del licenciado Abendaño Ezquerro. Debido a que du-rante el proceso de inspección inicial de la obra protocolar del notario, los Protocolos formados para los años naturales 2004-2011, inclusive, no pudieron ser aprobados toda vez que existe una deuda arancelaria por la cantidad de ciento ochenta mil novecientos veintiséis dólares con cincuenta centavos ($180,926.50). Además, manifestó que la deficiencia arancelaria pudiera aumentar, toda vez que la *680obra protocolar autorizada por el notario para los años 2012-2016, inclusive, así como sus tomos del Libro de Re-gistro de Testimonios (Asientos Núms. 1-4,053), no habían podido ser examinados.(1)
ODIN nos informó que el Informe Estado de la Notaría Ledo. Javier Abendaño Ezquerro, Notario Núm. 13,415 de 31 de marzo de 2017, rendido al amparo de la Regla 77k del Reglamento Notarial, 4 LPRA Ap. XXIV, le fue comuni-cado al notario tanto vía correo' electrónico como mediante correo regular a la dirección de notificaciones oficiales del notario que obra en el Registro Único de Abogados y Abo-gadas (RUA). En este se le informó al notario que la defi-ciencia arancelaria impedía la aprobación de su obra pro-tocolar para los años naturales 2004-2011. Asimismo, se le requirió expresarse sobre la comunicación remitida dentro del término de quince (15) días naturales a partir del re-cibo del documento y de la obligación de cancelar la defi-ciencia arancelaria notificada. De igual forma, se le aper-cibió de la importancia de atender los requerimientos cursados por ODIN y que, de incumplirlos, ODIN conside-raría presentar el Informe ante este Tribunal para el trá-mite correspondiente. No obstante, el término transcurrió y el notario no reaccionó a la comunicación de ODIN.
Así las cosas, el 25 de abril de 2017, ODIN le envió una segunda misiva en la que le expresó los pormenores de la comunicación inicial y le otorgó un nuevo término final e improrrogable para acreditar la subsanación de las defi-ciencias notificadas. Sin embargo, el licenciado Abendaño Ezquerro incumplió con los requerimientos de ODIN.
*681En vista de lo anterior, mediante Resolución de 25 de mayo de 2017 autorizamos la incautación preventiva de la obra protocolar autorizada por el licenciado Abendaño Ez-querro desde el 2002 hasta el presente, así como su sello notarial. Asimismo, le concedimos al licenciado Abendaño Ezquerro un término de veinte (20) días para que subsa-nara las deficiencias de su obra notarial, incluyendo la de-ficiencia arancelaria y mostrara causa por la cual no debía ser suspendido de manera inmediata e indefinida del ejer-cicio de la notaría. De igual forma, le apercibimos que, de no cumplir con lo requerido, se le suspendería indefinida-mente del ejercicio de la abogacía y la notaría y se referiría la deuda al Departamento de Justicia para la acción correspondiente. La Resolución fue notificada personal-mente y la obra protocolar fue incautada el 2 de junio de 2017. No obstante, transcurrido el término concedido, el licenciado Abendaño Ezquerro no ha comparecido ante nos.
Examinemos entonces las disposiciones éticas aplicables.
h—I I—I
Reiteradamente hemos señalado que desatender las órdenes judiciales constituye un serio agravio a la au-toridad de los tribunales e infringe el Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX. In re Bello Rivera, 192 DPR 812 (2015); In re De Jesús Román, 192 DPR 799 (2015). Así, el Canon 9, supra, dispone que todo abogado deberá observar hacia los tribunales el mayor respeto y diligencia. Asimismo, la naturaleza de la función de abo-gado requiere de una escrupulosa atención y obediencia a las órdenes de este Tribunal. In re Bello Rivera, supra; In re Pacheco Pacheco, 192 DPR 553 (2015).
Por ello, hemos advertido que procede la suspen-sión del ejercicio de la profesión cuando un abogado no atiende con diligencia nuestros requerimientos y se mues-tra indiferente ante nuestros apercibimientos de imponerle *682sanciones disciplinarias. Por los mismos fundamentos, el incumplimiento con los requerimientos de entidades a las cuales le hemos delegado alguna función en las tareas de regular el ejercicio de la profesión, entre ellas, ODIN, la Oficina del Procurador General y el Programa de Educa-ción Jurídica Continua, conlleva idéntica sanción. In re Ezratty Samo et al., 194 DPR Ap. (2016); In re Pacheco Pacheco, 192 DPR 553 (2015); In re Sosa Suárez, 191 DPR 261 (2014).
Particularmente con relación a la notaría, un no-tario no puede asumir una actitud pasiva ante los señala-mientos de ODIN en torno a las deficiencias de su obra notarial. Esto pues, la práctica de la notaría requiere el mayor celo en el cumplimiento de los deberes que le im-pone la ley y el ordenamiento ético. Por lo tanto, tratar con laxitud los señalamientos de ODIN también configura una violación al Canon 9, supra. Véanse: In re Candelario Lajara II, 2017 TSPR 59, 197 DPR Ap. (2017); In re Amiama Laguardia, 196 DPR 844 (2016); In re Lebrón Arroyo, 194 DPR 932 (2016).
Los notarios están obligados al estricto cumpli-miento del ordenamiento notarial. Como hemos expresado repetidamente, el incumplimiento del notario con las obli-gaciones y los deberes que le impone su función notarial conlleva ineludiblemente la acción disciplinaria correspon-diente no solo en la función de éste como notario, sino tam-bién como abogado. In re Capestany Rodríguez, 148 DPR 728, 733 (1999). Esto, pues lesiona la confianza y la función pública que le fueron confiadas. Íd.; In re Salas González, 193 DPR 387 (2015).
Entre los deberes que le son impuestos a los nota-rios está el deber de adherir y cancelar los sellos arancela-rios correspondientes al momento de autorizar los docu-mentos públicos que otorga. 4 LPRA see. 2021. Véase In re Troche Mercado, 194 DPR 747, 752 (2016). El incumpli*683miento con ese deber expone a la anulabilidad e ineficacia jurídica de estos documentos en perjuicio de los otorgantes o de terceros, defrauda el erario y podría resultar en la configuración del delito de apropiación ilegal. In re Capestany Rodríguez, supra, págs. 734-735; In re Troche Mercado, supra.
III
La obra notarial del licenciado Abendaño Ezquerro su-fre de serias deficiencias notariales, especialmente de una deuda arancelaria preliminar ascendente a ciento ochenta mil novecientos veintiséis dólares con cincuenta centavos ($180,926.50).
A su vez, el licenciado Abendaño Ezquerro no ha compa-recido ante la ODIN ni ante este Tribunal. Este comporta-miento es intolerable no solo ante el agravio a nuestra au-toridad, sino también ante el efecto que pueda tener para los otorgantes y terceros por todos los documentos expues-tos a la anulabilidad e ineficacia jurídica por el incumpli-miento del licenciado Abendaño Ezquerro en adherir y can-celar los sellos correspondientes.
IV
Por los fundamentos expuestos, suspendemos inmediata e indefinidamente del ejercicio de la abogacía y de la nota-ría al Ledo. Javier Abendaño Ezquerro.
En consecuencia, se le impone al señor Abendaño Ezque-rro el deber de notificar a todos sus clientes sobre su inha-bilidad para continuar representándolos y devolverles cua-lesquiera honorarios recibidos por trabajos no realizados. De igual forma, tendrá que informar oportunamente de su suspensión a cualquier sala del Tribunal General de Justi-cia o foro administrativo en el que tenga algún caso pendiente. Deberá acreditar y certificar ante este Tribunal el cumplimiento con lo anterior, en el término de treinta *684(30) días contados a partir de la notificación de la presente Opinión “per curiam” y Sentencia.

Se le apercibe al señor Abendaño Ezquerro que la pre-sente acción disciplinaria no le exime de tener que subsa-nar, a sus expensas, las deficiencias señaladas por ODIN en su obra notarial. Esa obligación subsiste y su desatención le expone al correspondiente procedimiento de desacato. Por lo tanto, le concedemos al señor Abendaño Ezquerro un tér-mino de sesenta (60) días para que subsane las deficiencias arancelarias de su obra notarial y que contrate, a su costo, a un notario para corregir las deficiencias señaladas. Se refiere este asunto al Departamento de Justicia para la ac-ción correspondiente.


Se dictará sentencia de conformidad.


 Específicamente, el licenciado Abendaño Ezquerro autorizó la obra siguiente que no ha podido ser inspeccionada:
a. Año 2012-232 Instrumentos Públicos (9 tomos)
b. Año 2013-177 Instrumentos Públicos (8 tomos)
c. Año 2014-99 Instrumentos Públicos (4 tomos)
d. Año 2015-36 Instrumentos Públicos (2 tomos)
e. Año 2016-26 Instrumentos Públicos (1 tomo)
f. Año 2017-5 Instrumentos Públicos hasta marzo de 2017.